

	

		II

		109th CONGRESS

		1st Session

		S. 1142

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Ms. Landrieu (for

			 herself, Mr. Graham,

			 Mr. Allen, Mr.

			 Durbin, and Mr. Lautenberg)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide pay protection for members of

		  the Reserve and the National Guard, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Helping Our Patriotic Employers at

			 Helping Our Military Employees Act of 2005 or the

			 HOPE at HOME Act of 2005.

		2.Nonreduction in pay

			 while Federal employee is performing active service in the uniformed

			 services

			(a)In

			 generalSubchapter IV of

			 chapter 55 of title 5, United States Code, is amended by adding at the end the

			 following:

				

					5538.Nonreduction in pay

				while serving in the uniformed services

						(a)An employee who is absent from a position

				of employment with the Federal Government in order to perform service in the

				uniformed services for a period of more than 90 days shall be entitled to

				receive, for each pay period described in subsection (b), an amount equal to

				the amount by which—

							(1)the amount of basic pay which would

				otherwise have been payable to such employee for such pay period if such

				employee’s civilian employment with the Government had not been interrupted by

				that service, exceeds (if at all)

							(2)the amount of pay and allowances which (as

				determined under subsection (d))—

								(A)is payable to such employee for that

				service; and

								(B)is allocable to such pay period.

								(b)(1)Amounts under this section shall be payable

				with respect to each pay period (which would otherwise apply if the employee’s

				civilian employment had not been interrupted)—

								(A)during which such employee is entitled to

				reemployment rights under chapter 43 of title 38 with respect to the position

				from which such employee is absent (as referred to in subsection (a));

				and

								(B)for which such employee does not otherwise

				receive basic pay (including by taking any annual, military, or other paid

				leave) to which such employee is entitled by virtue of such employee’s civilian

				employment with the Government.

								(2)For purposes of this section, the period

				during which an employee is entitled to reemployment rights under chapter 43 of

				title 38—

								(A)shall be determined disregarding the

				provisions of section 4312(d) of title 38; and

								(B)shall include any period of time specified

				in section 4312(e) of title 38 within which an employee may report or apply for

				employment or reemployment following completion of service in the uniformed

				services.

								(c)Any amount payable under this section to an

				employee shall be paid—

							(1)by such employee’s employing agency;

							(2)from the appropriation or fund which would

				be used to pay the employee if such employee were in a pay status; and

							(3)to the extent practicable, at the same time

				and in the same manner as would basic pay if such employee’s civilian

				employment had not been interrupted.

							(d)The Office of Personnel Management shall,

				in consultation with Secretary of Defense, prescribe any regulations necessary

				to carry out the preceding provisions of this section.

						(e)(1)The head of each agency referred to in

				section 2302(a)(2)(C)(ii) shall, in consultation with the Office, prescribe

				procedures to ensure that the rights under this section apply to the employees

				of such agency.

							(2)The Administrator of the Federal Aviation

				Administration shall, in consultation with the Office, prescribe procedures to

				ensure that the rights under this section apply to the employees of that

				agency.

							(f)For purposes of this section—

							(1)the terms employee,

				Federal Government, and uniformed services have the

				same respective meanings as given in section 4303 of title 38;

							(2)the term service in the uniformed

				services has the meaning given that term in section 4303 of title 38 and

				includes duty performed by a member of the National Guard under section 502(f)

				of title 32 at the direction of the Secretary of the Army or Secretary of the

				Air Force;

							(3)the term employing agency, as

				used with respect to an employee entitled to any payments under this section,

				means the agency or other entity of the Government (including an agency

				referred to in section 2302(a)(2)(C)(ii)) with respect to which such employee

				has reemployment rights under chapter 43 of title 38; and

							(4)the term basic pay includes

				any amount payable under section

				5304.

							.

			(b)Clerical

			 amendmentThe table of

			 sections for chapter 55 of title 5, United States Code, is amended by inserting

			 after the item relating to section 5537 the following:

				

					

						5538. Nonreduction in pay while

				serving in the uniformed services or National

				Guard.

					

					.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply with respect to pay periods (as described in section

			 5538(b) of title 5, United States Code, as added by this section) beginning on

			 or after September 11, 2001.

			3.Ready Reserve-National

			 Guard employee credit added to general business credit

			(a)Ready

			 Reserve-National Guard creditSubpart D of part IV of subchapter A of

			 chapter 1 of the Internal Revenue Code of 1986 (relating to business-related

			 credits) is amended by adding at the end the following:

				

					45J.Ready Reserve-National Guard employee

				credit

						(a)General

				ruleFor purposes of section

				38, the Ready Reserve-National Guard employee credit determined under this

				section for any taxable year is an amount equal to 50 percent of the actual

				compensation amount for such taxable year.

						(b)Definition of

				actual compensation amountFor purposes of this section, the term

				actual compensation amount means the amount of compensation paid

				or incurred by an employer with respect to a Ready Reserve-National Guard

				employee on any day during a taxable year when the employee was absent from

				employment for the purpose of performing qualified active duty.

						(c)LimitationNo credit shall be allowed with respect to

				a Ready Reserve-National Guard employee who performs qualified active duty on

				any day on which the employee was not scheduled to work (for reason other than

				to participate in qualified active duty).

						(d)DefinitionsFor purposes of this section—

							(1)Qualified

				active dutyThe term

				qualified active duty means—

								(A)active duty, other than the training duty

				specified in section 10147 of title 10, United States Code (relating to

				training requirements for the Ready Reserve), or section 502(a) of title 32,

				United States Code (relating to required drills and field exercises for the

				National Guard), in connection with which an employee is entitled to

				reemployment rights and other benefits or to a leave of absence from employment

				under chapter 43 of title 38, United States Code, and

								(B)hospitalization incident to such

				duty.

								(2)CompensationThe term compensation means

				any remuneration for employment, whether in cash or in kind, which is paid or

				incurred by a taxpayer and which is deductible from the taxpayer’s gross income

				under section 162(a)(1).

							(3)Ready

				Reserve-National Guard employeeThe term Ready Reserve-National Guard

				employee means an employee who is a member of the Ready Reserve of a

				reserve component of an Armed Force of the United States as described in

				sections 10142 and 10101 of title 10, United States Code.

							(4)Certain rules

				to applyRules similar to the

				rules of section 52 shall apply.

							(e)Portion of

				credit made refundable

							(1)In

				generalIn the case of an

				eligible employer of a Ready Reserve-National Guard employee, the aggregate

				credits allowed to a taxpayer under subpart C shall be increased by the lesser

				of—

								(A)the credit which would be allowed under

				this section without regard to this subsection and the limitation under section

				38(c), or

								(B)the amount by which the aggregate amount of

				credits allowed by this subpart (determined without regard to this subsection)

				would increase if the limitation imposed by section 38(c) for any taxable year

				were increased by the amount of employer payroll taxes imposed on the taxpayer

				during the calendar year in which the taxable year begins.

								The amount of the credit allowed

				under this subsection shall not be treated as a credit allowed under this

				subpart and shall reduce the amount of the credit otherwise allowable under

				subsection (a) without regard to section 38(c).(2)Eligible

				employerFor purposes of this

				subsection, the term eligible employer means an employer which is

				a State or local government or subdivision thereof.

							(3)Employer

				payroll taxesFor purposes of

				this subsection—

								(A)In

				generalThe term

				employer payroll taxes means the taxes imposed by—

									(i)section 3111(b), and

									(ii)sections 3211(a) and 3221(a) (determined at

				a rate equal to the rate under section 3111(b)).

									(B)Special

				ruleA rule similar to the

				rule of section 24(d)(2)(C) shall apply for purposes of subparagraph

				(A).

								.

			(b)Credit to be

			 part of general business creditSubsection (b) of section 38 of such Code

			 (relating to general business credit) is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following:

				

					(20)the Ready Reserve-National Guard employee

				credit determined under section

				45J(a).

					.

			(c)Denial of

			 double benefitSection

			 280C(a) (relating to rule for employment credits) is amended by inserting

			 45J(a), after 45A(a),.

			(d)Conforming

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by inserting after the item relating to section

			 45I the following:

				

					

						Sec. 45J. Ready

				Reserve-National Guard employee

				credit.

					

					.

			(e)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

			4.Ready Reserve-National

			 Guard replacement employee credit

			(a)In

			 generalSubpart B of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 foreign tax credit, etc.) is amended by adding after section 30A the following

			 new section:

				

					30B.Ready Reserve-National Guard replacement

				employee credit

						(a)Allowance of

				credit

							(1)In

				generalIn the case of an

				eligible taxpayer, there shall be allowed as a credit against the tax imposed

				by this chapter for the taxable year the sum of the employment credits for each

				qualified replacement employee under this section.

							(2)Employment

				creditThe employment credit

				with respect to a qualified replacement employee of the taxpayer for any

				taxable year is equal to 50 percent of the lesser of—

								(A)the individual’s qualified compensation

				attributable to service rendered as a qualified replacement employee, or

								(B)$12,000.

								(b)Qualified

				compensationThe term

				qualified compensation means—

							(1)compensation which is normally contingent

				on the qualified replacement employee’s presence for work and which is

				deductible from the taxpayer’s gross income under section 162(a)(1),

							(2)compensation which is not characterized by

				the taxpayer as vacation or holiday pay, or as sick leave or pay, or as any

				other form of pay for a nonspecific leave of absence, and

							(3)group health plan costs (if any) with

				respect to the qualified replacement employee.

							(c)Qualified

				replacement employeeFor

				purposes of this section—

							(1)In

				generalThe term

				qualified replacement employee means an individual who is hired to

				replace a Ready Reserve-National Guard employee or a Ready Reserve-National

				Guard self-employed taxpayer, but only with respect to the period during

				which—

								(A)such Ready Reserve-National Guard employee

				is receiving an actual compensation amount (as defined in section 45J(b)) from

				the employee's employer and is participating in qualified active duty,

				including time spent in travel status, or

								(B)such Ready Reserve-National Guard

				self-employed taxpayer is participating in such qualified active duty.

								(2)Ready

				Reserve-National Guard employeeThe term Ready Reserve-National Guard

				employee has the meaning given such term by section 45J(d)(3).

							(3)Ready

				Reserve-National Guard self-employed taxpayerThe term Ready Reserve-National Guard

				self-employed taxpayer means a taxpayer who—

								(A)has net earnings from self-employment (as

				defined in section 1402(a)) for the taxable year, and

								(B)is a member of the Ready Reserve of a

				reserve component of an Armed Force of the United States as described in

				section 10142 and 10101 of title 10, United States Code.

								(d)Coordination

				with other creditsThe amount

				of credit otherwise allowable under sections 51(a) and 1396(a) with respect to

				any employee shall be reduced by the credit allowed by this section with

				respect to such employee.

						(e)Limitations

							(1)Application

				with other creditsThe credit

				allowed under subsection (a) for any taxable year shall not exceed the excess

				(if any) of—

								(A)the regular tax for the taxable year

				reduced by the sum of the credits allowable under subpart A and sections 27,

				29, and 30, over

								(B)the tentative minimum tax for the taxable

				year.

								(2)Disallowance

				for failure to comply with employment or reemployment rights of members of the

				reserve components of the armed forces of the United StatesNo credit shall be allowed under subsection

				(a) to a taxpayer for—

								(A)any taxable year, beginning after the date

				of the enactment of this section, in which the taxpayer is under a final order,

				judgment, or other process issued or required by a district court of the United

				States under section 4323 of title 38 of the United States Code with respect to

				a violation of chapter 43 of such title, and

								(B)the 2 succeeding taxable years.

								(f)General

				definitions and special rulesFor purposes of this section—

							(1)Eligible

				taxpayerThe term

				eligible taxpayer means a small business employer or a Ready

				Reserve-National Guard self-employed taxpayer.

							(2)Small business

				employer

								(A)In

				generalThe term small

				business employer means, with respect to any taxable year, any employer

				who employed an average of 50 or fewer employees on business days during such

				taxable year.

								(B)Controlled

				groupsFor purposes of

				subparagraph (A), all persons treated as a single employer under subsection

				(b), (c), (m), or (o) of section 414 shall be treated as a single

				employer.

								(3)Qualified

				active dutyThe term

				qualified active duty has the meaning given such term by section

				45J(d)(1).

							(4)Special rules

				for certain manufacturers

								(A)In

				generalIn the case of any

				qualified manufacturer—

									(i)subsection (a)(2)(B) shall be applied by

				substituting $20,000 for $12,000, and

									(ii)paragraph (2)(A) of this subsection shall

				be applied by substituting 100 for 50.

									(B)Qualified

				manufacturerFor purposes of

				this paragraph, the term qualified manufacturer means any person

				if—

									(i)the primary business of such person is

				classified in sector 31, 32, or 33 of the North American Industrial

				Classification System, and

									(ii)all of such person’s facilities which are

				used for production in such business are located in the United States.

									(5)Carryback and

				carryforward allowed

								(A)In

				generalIf the credit

				allowable under subsection (a) for a taxable year exceeds the amount of the

				limitation under subsection (e)(1) for such taxable year (in this paragraph

				referred to as the unused credit year), such excess shall be a

				credit carryback to each of the 3 taxable years preceding the unused credit

				year and a credit carryforward to each of the 20 taxable years following the

				unused credit year.

								(B)RulesRules similar to the rules of section 39

				shall apply with respect to the credit carryback and credit carryforward under

				subparagraph (A).

								(6)Certain rules

				to applyRules similar to the

				rules of subsections (c), (d), and (e) of section 52 shall

				apply.

							.

			(b)No deduction

			 for compensation taken into account for creditSection 280C(a) of the Internal Revenue

			 Code of 1986 (relating to rule for employment credits), as amended by this Act,

			 is amended—

				(1)by inserting or compensation

			 after salaries, and

				(2)by inserting 30B, before

			 45A(a),.

				(c)Conforming

			 amendmentSection 55(c)(2) of

			 the Internal Revenue Code of 1986 is amended by inserting

			 30B(e)(1), after 30(b)(3),.

			(d)Clerical

			 amendmentThe table of

			 sections for subpart B of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding after the item relating to section

			 30A the following new item:

				

					

						Sec. 30B. Credit for

				replacement of activated military

				reservists.

					

					.

			(e)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

			5.Income tax withholding

			 on differential wage payments

			(a)In

			 generalSection 3401 of the

			 Internal Revenue Code of 1986 (relating to definitions) is amended by adding at

			 the end the following new subsection:

				

					(i)Differential

				wage payments to active duty members of the uniformed services

						(1)In

				generalFor purposes of

				subsection (a), any differential wage payment shall be treated as a payment of

				wages by the employer to the employee.

						(2)Differential

				wage paymentFor purposes of

				paragraph (1), the term differential wage payment means any

				payment which—

							(A)is made by an employer to an individual

				with respect to any period during which the individual is performing service in

				the uniformed services while on active duty for a period of more than 30 days,

				and

							(B)represents all or a portion of the wages

				the individual would have received from the employer if the individual were

				performing service for the

				employer.

							.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to remuneration paid after December 31, 2004.

			6.Treatment of

			 differential wage payments for retirement plan purposes

			(a)Pension

			 plans

				(1)In

			 generalSection 414(u) of the

			 Internal Revenue Code of 1986 (relating to special rules relating to veterans’

			 reemployment rights under USERRA) is amended by adding at the end the following

			 new paragraph:

					

						(11)Treatment of

				differential wage payments

							(A)In

				generalExcept as provided in

				this paragraph, for purposes of applying this title to a retirement plan to

				which this subsection applies—

								(i)an individual receiving a differential wage

				payment shall be treated as an employee of the employer making the

				payment,

								(ii)the differential wage payment shall be

				treated as compensation, and

								(iii)the plan shall not be treated as failing to

				meet the requirements of any provision described in paragraph (1)(C) by reason

				of any contribution which is based on the differential wage payment.

								(B)Special rule

				for distributions

								(i)In

				generalNotwithstanding

				subparagraph (A)(i), for purposes of section 401(k)(2)(B)(i)(I),

				403(b)(7)(A)(ii), 403(b)(11)(A), or 457(d)(1)(A)(ii), an individual shall be

				treated as having been severed from employment during any period the individual

				is performing service in the uniformed services described in section

				3401(i)(2)(A).

								(ii)LimitationIf an individual elects to receive a

				distribution by reason of clause (i), the plan shall provide that the

				individual may not make an elective deferral or employee contribution during

				the 6-month period beginning on the date of the distribution.

								(C)Nondiscrimination

				requirementSubparagraph

				(A)(iii) shall apply only if all employees of an employer performing service in

				the uniformed services described in section 3401(i)(2)(A) are entitled to

				receive differential wage payments on reasonably equivalent terms and, if

				eligible to participate in a retirement plan maintained by the employer, to

				make contributions based on the payments. For purposes of applying this

				subparagraph, the provisions of paragraphs (3), (4), and (5), of section 410(b)

				shall apply.

							(D)Differential

				wage paymentFor purposes of

				this paragraph, the term differential wage payment has the meaning

				given such term by section

				3401(i)(2).

							.

				(2)Conforming

			 amendmentThe heading for

			 section 414(u) of such Code is amended by inserting and to Differential Wage Payments to Members on

			 Active Duty after USERRA.

				(b)Differential

			 wage payments treated as compensation for individual retirement

			 plansSection 219(f)(1) of

			 the Internal Revenue Code of 1986 (defining compensation) is amended by adding

			 at the end the following new sentence: The term

			 compensation includes any differential wage payment (as defined in

			 section 3401(i)(2))..

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to plan years beginning after December 31,

			 2004.

			(d)Provisions

			 relating to plan amendments

				(1)In

			 generalIf this subsection

			 applies to any plan or annuity contract amendment—

					(A)such plan or contract shall be treated as

			 being operated in accordance with the terms of the plan or contract during the

			 period described in paragraph (2)(B)(i), and

					(B)except as provided by the Secretary of the

			 Treasury, such plan shall not fail to meet the requirements of the Internal

			 Revenue Code of 1986 or the Employee Retirement

			 Income Security Act of 1974 by reason of such amendment.

					(2)Amendments to

			 which section applies

					(A)In

			 generalThis subsection shall

			 apply to any amendment to any plan or annuity contract which is made—

						(i)pursuant to any amendment made by this

			 section, and

						(ii)on or before the last day of the first plan

			 year beginning on or after January 1, 2007.

						(B)ConditionsThis subsection shall not apply to any plan

			 or annuity contract amendment unless—

						(i)during the period beginning on the date the

			 amendment described in subparagraph (A)(i) takes effect and ending on the date

			 described in subparagraph (A)(ii) (or, if earlier, the date the plan or

			 contract amendment is adopted), the plan or contract is operated as if such

			 plan or contract amendment were in effect, and

						(ii)such plan or contract amendment applies

			 retroactively for such period.

						

